Dismissed and Memorandum Opinion filed March 20, 2008







Dismissed
and Memorandum Opinion filed March 20, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00021-CV
____________
 
DAVID PEREZ,
Appellant
 
V.
 
THE STATE OF TEXAS,
Appellee
 

 
On Appeal from the
127th District Court 
 Harris County, Texas
Trial Court Cause No.
2005-45255
 

 
M E M O R A N D U M   O P I N I O N




This is
an appeal from a judgment signed December 17, 2007.  The notice of appeal was
filed on January 9, 2008.  To date, our records show that appellant has neither
established indigence nor paid the $175.00 appellate filing fee.  See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent);Tex. R. App. P. 20.1
(listing
requirements for establishing indigence); see also Order Regarding Fees
Charged in Civil Cases in the Supreme Court and the Courts of Appeals and
Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138
(Tex. Aug. 28, 2007) (listing fees in court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon
2005) (same). 
After being given the requisite ten-days= notice that this
appeal was subject to dismissal, appellant has not paid the filing fee in accordance with our
order of February 21, 2008.  See Tex.
R. App. P. 42.3.  Accordingly, the appeal is ordered dismissed.  See
Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or
other action within specified time).  
 
PER CURIAM
 
 
Judgment rendered and Memorandum Opinion filed March
20, 2008.
Panel consists of Justices Fowler, Frost, and Seymore.